     Case 2:20-cv-00127-GW-MRW Document 114 Filed 03/04/21 Page 1 of 1 Page ID #:896



 1
 2
 3
 4
 5
 6
 7
 8
 9           IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 20-127 GW (MRW)
13     JONATHAN VANLOAN,
14                     Plaintiff,
                                           JUDGMENT
15                v.
16     THE NATION OF ISLAM, et al.,
17                     Defendants.
18
19
20          Pursuant to the Order Accepting Findings and Recommendations of the
21    United States Magistrate Judge,
22          IT IS ADJUDGED that judgment be entered dismissing this action
23    without leave to amend.
24
25
26    DATE: March 4, 2021               ___________________________________
                                        HON. GEORGE H. WU
27                                      UNITED STATES DISTRICT JUDGE
28
